COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Chandni I, Inc., a Texas Corporation;           §               No. 08-18-00107-CV
  Harshad Patel, an Individual; Ashwin
  Patel, an Individual; Sunil Patel, an           §                  Appeal from the
  Individual; Manish Vanmali, an
  Individual; El Paso Hospitality, LLC;           §                 34th District Court
  Mandeep, LLC; Chandni Venture of Texas
  Inc., a Texas Corporation; and Ujashiv          §             of El Paso County, Texas
  Management, Inc., a Texas Corporation,
                                                  §               (TC# 2014DCV0779)
                        Appellants,
                                                  §
  v.
                                                  §
  Dharmesh Patel,
                                                  §
                        Appellee.
                                                  §

                                             ORDER

       On June 28, 2018, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On June 29, 2018 Appellee

filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record shall be filed in this Court on or before July 12, 2018.

        IT IS SO ORDERED this 2nd day of July, 2018.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.